Citation Nr: 0302835	
Decision Date: 02/13/03    Archive Date: 02/24/03

DOCKET NO.  99-23 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for schizoaffective 
disorder, formerly characterized as dysthymia, currently 
evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran had active duty from August 1976 to November 1977 
in addition to subsequent National Guard service in 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied an increased evaluation for 
service-connected dysthymia.

The case was remanded by the Board to the RO in January 2001 
for additional development.  


FINDING OF FACT

The veteran's service connected schizoaffective disorder, 
formerly rated as dysthymia, is manifested by no more than 
occupational and social impairment with reduced reliability 
and productivity.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for schizoaffective disorder, formerly characterized 
as dysthymia, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.130, Diagnostic Code 9204 (2002).




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

VA hospital records show that the veteran was admitted in 
January 1998 due to marital problems.  It was noted that the 
veteran had just been released from the Psychiatry Ward ten 
days prior to this admission.  It was also noted that the 
veteran had many paranoid thoughts but denied having 
hallucinations.  He admitted to marijuana use, which helped 
him calm down.  The veteran indicated that his depression had 
improved with Doxepin, but his wife kept aggravating him, 
making him feel depressed again.  He admitted to the use of 
alcohol.  He denied the use of street drugs but it was noted 
that his drug screening showed he was positive for cannabis.  
He did not think he had a drinking problem.  He stated that 
he drank beer mostly, whiskey at times, until he got drunk, 
once or twice a week and his last use of alcohol was January 
7, 1998.  

The examination showed the veteran's speech very productive, 
blaming his wife for all his problems.  His mood was slightly 
down and anxious.  He denied hallucinations but expressed a 
lot of paranoid thinking.  His memory seemed adequate.  
Insight and judgment was limited.  After admission, the 
veteran was hypertalkative with flight of ideas and grandiose 
ideations.  During the course of his hospitalization, 
Risperidone was added to his Doxepin and Hydroxyzine.  It was 
noted that at the early part of his hospitalization, the 
veteran complained of not sleeping at night.  He denied 
hearing voices.  He continued to have some delusional ideas.  
When the veteran was seen by the treatment team, he stated he 
wanted to go home and that he discussed this plan with his 
wife and that they were trying to make things work out.  The 
discharge diagnoses were Axis I schizoaffective disorder; 
cannabis abuse, continuous; marital discord.  He was assigned 
a Global Assessment of Functioning (GAF) score of 55.  
Notably, the earlier January 1998 hospitalization yielded 
discharge diagnoses that included Axis I diagnoses of 
schizoaffective disorder; polysubstance dependence (Alcohol 
and cannabis), continuous; and marital discord; the GAF scale 
score was 55 to 60.

At his August 1998 VA examination, it was noted that since 
his last discharge from the VA hospital in February 1998, he 
had been seen at the outpatient Mental Health Clinic for 
medication follow-up and marital counseling.  He had been 
prescribed Risperidone but stopped taking it due to the side 
effects.  He was currently on Zoloft but complained that he 
sometimes experienced nausea and diarrhea from it.  He 
reported that the Zoloft helped somewhat with his depression 
but that he continued to experience periods of dysphoric 
mood.  It was noted that this appeared to be verified by his 
medical records.  He also took Vistaril on an as needed basis 
but did not feel that it helped very much.  He complained of 
severe back and neck pain from a motor vehicle accident in 
1975, which he believed, was aggravated during his period of 
service and contributed to his depression.  He continued to 
smoke marijuana and drank occasionally and the examiner 
indicated might be minimizing the extent and frequency of 
this.  

It was noted that the veteran's marriage was in constant 
turmoil and was very dysfunctional, largely due to his 
psychological problems.  The veteran was contemplating 
divorce and believed that his wife had plotted against him 
several times.  It was also noted that the veteran had 
difficulty effectively handling his parenting 
responsibilities, again as a consequence of his longstanding 
emotional difficulties.  The veteran indicated that his 
friends were mostly substance abusers, another source of 
frustration and argument between he and his wife.  He 
reported paranoid feelings towards his in laws and was 
estranged from most of his own family.  He had a 9-year-old 
son from a previous marriage who he visited once a month.  He 
indicated that he disliked crowds and preferred to be alone.  
It was noted that he was currently on 1 year's probation for 
conviction on a criminal damage to property charge.  The 
veteran reported that he had not worked since his last VA 
examination.  His last full time job was in the mid-1980s as 
a postal worker, which lasted approximately 3 months.

The examination showed the veteran neatly but casually 
dressed.  He was oriented times three and eye contact was 
fair.  Attention and concentration were reduced.  Serial 
sevens were poor and memory was low average.  Intellectual 
ability was within normal limits.  Mood appeared anxious, 
irritable and depressed.  Affect was appropriate.  He denied 
any history of hallucinations but some paranoid themes were 
evident.  The examiner indicated that the veteran was likely 
minimizing the degree and extent of substance abuse.  Insight 
into his psychiatric problems was poor.  Social judgment was 
impaired.  Impulse controls were limited.  He denied any 
history of suicidal thoughts, plans or attempts but admitted 
to some homicidal fantasies in the past and had been 
physically violent at times.  Frustration tolerance was low.  
His psychiatric difficulties were of long duration.  The 
examiner noted that the veteran's level of function, compared 
to the time of his last VA examination probably had declined 
somewhat due to the additional stresses of a failing marriage 
and the demands of parenthood, a role for which he appeared 
ill equipped.  The diagnoses were:  Axis I - dysthymic 
disorder, alcohol abuse, cannabis abuse; and Axis II - 
schizotypal personality disorder.  The veteran was assessed 
an overall GAF of 40 with a GAF for dysthymia alone of 45.

A letter from Catholic Social Service dated November 1999 
indicated that the veteran's wife was a client of the Women's 
Counseling and Support Services program of Catholic Social 
Service.  The counselor indicated that the veteran's wife 
requested counseling due to the stress she experienced as a 
result of her husband's mental illness.  The counselor 
indicated that she observed the veteran in a depressed state 
and his personal hygiene appeared neglected.  He appeared to 
have a low level of energy and a high level of agitation.  In 
the counselor's opinion, these factors contributed to marital 
discord between the couple.

VA outpatient treatment records dated June to September 2000 
show that in June 2000, the veteran informed the examiner 
that he did not want to take any more psychiatric medication 
because he felt fine and that the medication only made him 
tired and that he had no sexual activity as a result of it.  
All he wanted was Xanax to help with his anxiety.  It was 
noted that the veteran had a long history of polysubstance 
dependence.  He denied recent use of alcohol or illicit 
drugs; however, the examiner noted, his information was often 
unreliable.  He was informed that this paranoia had improved 
because he had been taking Olanzapine.  The veteran was told 
that if he stopped taking medications his symptoms would 
recur.  When seen, the veteran was alert, coherent and 
oriented.  His mood was neutral and he had no thoughts of 
harming himself or others.  He denied hearing voices, seeing 
things, or having paranoid thoughts.  He also tended to 
minimize his psychiatric problem.  His memory seems adequate 
and his insight was often impaired, judgment seemed fair.  

September 2000 outpatient treatment record shows that the 
veteran was seen for 1 1/2 hours of individual psychotherapy.  
He indicated that his marital difficulties had continued.  
The examiner noted some evidence of paranoid ideation.  His 
judgment and impulse control seemed poor.  He denied any 
suicidal or homicidal thoughts.  His predominant mood was 
that of anxiety, mostly associated with the potential 
consequences for his attempted cover-up concerning his 
probation.  The examiner did not feel it necessary to contact 
the veteran's probation officer.  The veteran indicated that 
he was not currently taking any prescribed medications and 
did not appear interested in resuming psychotropic treatment 
when it was suggested.  He admitted to having recent gambling 
problems, which had caused some financial difficulty.  He 
reported that he had been working hard on home improvements 
and other improvements to real estate he owned.  It was noted 
that the veteran's efforts appeared rather manipulative.  He 
exhibited antisocial personality traits and he indicated he 
would remain available as needed for therapeutic contacts.

Progress notes from Mary Mendus, D.O., dated February 2001 
indicated that the veteran was agitated due to marital 
problems and the veteran was prescribed Xanax.  He was 
considered alert and coordinated enough for driving.  He was 
told to seek follow-up treatment at VA.  A possible history 
of psychosis was found.

As noted above, the Board remanded this case to the RO in 
January 2001.  As noted in the remand, the medical evidence 
of record at that time relevant to the appeal included 
various diagnoses of psychiatric disorders as well as a wide 
range in the reported GAF scale scores.  The Board remanded 
the case in order for the veteran to be afforded a VA 
examination by a board of two psychiatrists who could examine 
the veteran, review the entire claims file, and confer and 
reconcile the various diagnoses as well as to identify the 
social and industrial impairment caused by the veteran's 
service-connected psychiatric disorder alone.  

In connection with the Board's request, the veteran was 
afforded such VA examinations in March 2001.  It was noted 
that the examinations were performed separately by two 
different VA examiners.  The examiners noted that the 
veteran's situation was essentially unchanged since his last 
evaluation except that the latest medical report from the 
veteran's primary care psychiatric treatment team at the VA 
indicated that the primary diagnosis was now schizoaffective 
disorder - a single label that incorporated the important 
elements of the former list of overlapping diagnostic 
categories.  The examiners stated further that the results of 
the current examinations were congruent with that diagnostic 
formulation.  The examiners noted further that the veteran's 
severe and longstanding polysubstance dependency had made a 
major contribution to the overall impairment in social and 
occupational functioning - a finding, the examiners noted, 
which had been repeated in consistent fashion throughout the 
voluminous record.  Further, the examiners noted, the 
features of paranoid personality and antisocial personality 
were still noted in the most recent medical records and it 
was reported that these nonservice-related problems also made 
a significant contribution to the overall impairment in 
social and occupational functioning.  It was noted that the 
veteran had not been hospitalized since the time of his last 
VA examination.  He remained in outpatient treatment at 
irregular intervals where he was seen by a psychologist to 
help him manage various life crises.  Further, it was noted 
that his latest encounter involved some legal problem for 
which he was still on probation and was vague about the 
details.  He had been having intense marital turmoil and 
refused to comply with the strong recommendations from his 
psychiatrist at Danville, VAMC and the rest of his treatment 
team who urge him to take mood stabilizing and anti-psychotic 
medications for what was referred to as his schizoaffective 
disorder.  

After examination of the veteran, the examiners rendered Axis 
I diagnoses of schizoaffective disorder and polysubstance 
dependency, in partial remission; Axis II- personality 
disorder, not otherwise specified; and Axis V GAF of 45 
taking into account all diagnoses.  However, the examiners 
also noted that the GAF score taking into account only the 
service-connected mental disorder (formerly referred to as 
dysthymia, but now relabeled as schizoaffective disorder) was 
60.  The examiners explained that the distinction in the two 
GAF scores reflected the moderate level of impairment in 
occupational and social functioning, and the moderate level 
of symptom severity due to schizoaffective disorder alone.  
It was noted that the more serious level of impairment 
reflected by the overall GAF score was due to the additional 
impairment caused by the veteran's personality disorder and 
the substance abuse over the years.  

Criteria

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126, (West Supp. 2002); see Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991); cf. Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002) (holding that only section 4 of 
the VCAA, amending 38 U.S.C. § 5107, was intended to have 
retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) pertaining to VA 
assistance in the case of claims to reopen previously denied 
final claims (the second sentence of § 3.159(c) and 
§ 3.159(c)(4)(iii)), which apply to any claim to reopen a 
finally decided claim received on or after August 29, 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001). 

With regard to the development that has been undertaken in 
this case, the record includes VA hospital records dated 
January 1998; VA examinations dated August 1998 and March 
2001; letter from Catholic Social Service dated November 
1999; VA outpatient treatment records dated June to September 
2000; progress notes from Mary Mendus, D.O., dated February 
2001; March 2001 MRI reports from Provena Good Samaritans 
Hospital.

Additionally, the record shows that the veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to the benefit at issue.  
The discussions in the rating decision, statement of the 
case, and supplemental statement of the case have informed 
the veteran of the information and evidence necessary to 
warrant entitlement to the benefit sought.  

This case was also remanded by the Board in January 2001 for 
further development to include the scheduling of a VA 
examination.  

The RO sent the veteran a letter dated February 2001 
notifying the veteran that a VA examination would be 
scheduled and what additional information would be needed 
from the veteran. 

In October 2002, the RO sent the veteran a letter informing 
him that his claim was being forwarded to the Board of 
Veterans' Appeals, and that he could submit additional 
evidence in support of his claim.  

Thus, through numerous items of correspondence the RO has 
informed the veteran of the information and evidence 
necessary to substantiate his claim, and informed him as to 
what evidence VA was to obtain and what evidence he was 
responsible for submitting to VA in connection with his 
claim.  For these reasons, further development is not needed 
to meet the requirements of the VCAA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's schizoaffective disorder has been evaluated as 
50 percent disabling pursuant to the criteria set out in 38 
C.F.R. § 4.130, Diagnostic Code 9405.  A 50 percent rating is 
warranted where the disorder is manifested by occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks (more than once a week); difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent rating is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.

The highest rating, 100 percent, requires total occupational 
and social impairment due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Analysis

After review of all the evidence of record, it is concluded 
that a disability rating in excess of 50 percent for the 
veteran's schizoaffective disorder is not warranted.  As 
noted above, the record on appeal contains several 
psychiatric diagnoses and a range of GAF scores.  In an 
effort to identify and distinguish the impairment caused by 
the veteran's service-connected psychiatric disorder from 
impairment due to other factors which may not be considered 
in evaluating the service-connected disorder, the Board 
requested that the veteran be examined by a board of two 
psychiatrists who could provide such information.  As noted 
above, this was accomplished on remand, and following a 
review of the report of that examination, the Board concludes 
that it must accord significant weight to the medical 
opinions expressed therein regarding the social and 
occupational impairment due solely to the veteran's service-
connected psychiatric disorder.  

The March 2001 VA examiners, who were able not only the 
examine the veteran, but who were able to also review the 
relevant medical records associated with this appeal, were 
clearly able to separate the degree of functional impairment 
caused by the veteran's service-connected schizoaffective 
disorder from that due to other factors.  The examiners 
assessed a GAF score of 45 taking into account all diagnoses 
and a GAF of 60 taking into account only the service-
connected mental disorder (formerly referred to as dysthymia, 
but now relabeled as schizoaffective disorder).  According to 
the Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994) (hereinafter "DSM-IV"), a GAF of 51-60 
indicates "[m]oderate symptoms (e.g., flat affect, 
circumstantial speech, occasional panic attacks) OR any 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers)."  In fact, the examiners characterized the 
veteran's impairment in social and occupational functioning 
due to his service-connected schizoaffective disorder alone 
as "moderate" in degree noting that the more serious level 
of impairment reflected by the overall GAF score to be due to 
the additional impairment caused by the veteran's personality 
disorder and longstanding substance abuse.  

Thus, the evidence does not show symptoms due to the 
veteran's service-connected psychiatric disorder that result 
in occupational and social impairment with deficiencies in 
most areas such as work, school, family relations, judgment, 
thinking or mood.  The description of the degree of 
impairment as reflected on VA examination in March 2001 as 
"moderate" as well as the indication by the examiners that 
the veteran's situation was essentially unchanged since the 
last examination except for the characterization of the 
psychiatric disorder present, is not reflective of a higher 
evaluation in this case.  While the veteran may have 
deficiencies in most of the areas noted above, it is apparent 
from the report of the board of two examiners that such 
deficiencies are due, in no small part, to nonservice-
connected factors such as the veteran's personality disorder 
and long history of substance abuse over the years.  Thus, 
the Board finds the current rating to be appropriate in this 
case, and the Board is unable to conclude the symptoms such 
as those required for a higher 70 percent rating are present 
and due to the service-connected disability at issue.  

It is acknowledged that the veteran's schizoaffective 
disorder remains symptomatic and productive of moderate 
impairment.  Although the veteran's schizoaffective disorder 
causes some of the veteran's difficulty in his social and 
occupational functioning, as noted above, he has, aside from 
schizoaffective disorder, other non-service connected factors 
involved as well as polysubstance dependency.  While the 
record in this case shows symptoms consistent with 
occupational and social impairment with reduced reliability 
and productivity, it does not reveal psychiatric 
symptomatology due to the service-connected schizoaffective 
disorder indicative of occupational and social impairment 
with deficiencies in most areas to warrant a 70 percent 
evaluation.  Therefore, the veteran's claim of entitlement to 
an evaluation in excess of 50 percent for schizoaffective 
disorder is denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
schizoaffective disorder, formerly characterized as 
dysthymia, is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

